DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5 and 7-8 are pending and examined below. This action is in response to the claims filed 5/20/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 5/20/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 5/20/22. However, upon further consideration, a new ground(s) of rejection is made in view of Sandin et al. (US 2008/0039974), Miyakubo et al. (US 2018/0215393) and Kim (US 2019/0100218) below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 5 recites a display section configured to display the abnormality information together with the map information, the abnormality information including the self-position information, the image photographed by the photographing device, and the determination data, however there is no support for this recitation within the specification.  Specification ¶49 in fact teaches away from this collective display by stating “When the user switches over the display screen by operating the touch panel 22, the defect image corresponding to the defect information will be displayed on the touch panel 22” therefore providing no teaching of an ability to combine the map information with the image photographed.  Based on ¶49, the display can display the map with the defect location OR the defect image and the traveling load 32, the grass cutting load 33, the tilt 34 and the acceleration 35, not all of the information together.

Claim 7 recites displaying information in response to a time period of work for the field being completed, however there is no support for this recitation within the specification.  Specification ¶44-48 teach recording different sensor inputs compared to normal time and recording the time of the instant, but do not disclose displaying any information in response to any time based trigger.

Claim 8 recites an explicit graph with x-axis and y-axis labels to be displayed, however there is no support for this recitation within the specification.  Specification ¶49 teaches the limit of the display as including “a map of the field 100”, “the defect location specified by the defect information”, “the defect image”, as well as “the traveling load 32, the grass cutting load 33, the tilt 34 and the acceleration 35”.  While Fig. 2 does show graphical abnormality determinations, there is no teaching that these graphs are to be displayed, but rather how the abnormalities are determined.  

Therefore, claims 5, 7, and 8 are rejected for containing new matter not originally disclosed within the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin et al. (US 2008/0039974) in view of Beniyama et al. (US 2007/0188615).

Regarding claim 5, Sandin discloses an autonomous working device including a field management system comprising: an autonomous traveling work vehicle including (Abstract and ¶237  remote monitor corresponding to the recited management system): 
a traveling vehicle body (¶88 – body 100);  
a positioning device mounted on the traveling vehicle body and configured to acquire self-vehicle position information indicative of a self-vehicle position (¶246 – robot may include a GPS corresponding to the recited positioning device mounted to the traveling vehicle body); 
a work device configured to effect a work for a field (¶88 – cutter 200);  
a set of sensors configured to determine determination data based on a condition of at least one of the traveling vehicle body and the work device during traveling of the traveling vehicle body, wherein the determination data determined by the set of sensors is at least one of (¶232-236 – discloses various sensors configured to determine the condition of the traveling body and work device based on determination data): 
a traveling load applied to a traveling drive device for driving the traveling vehicle body for traveling (¶234 – drive wheel torque sensor corresponds to the recited traveling load), 
a work load applied to a work drive device for driving the work device (¶234 – motor load of the cutter 200 corresponds to the recited work load), 
a tilt of the traveling vehicle body (¶231-233 – robot tilt), and 
an acceleration of the traveling vehicle body (¶231-233 and ¶251-253 – accelerometer data); 
an abnormality detection section configured to detect an abnormality in the field based on the determination data determined by the set of sensors (¶232-236 – detecting obstacles or robot stuck conditions corresponding to the recited detected abnormality determined by the determination data from the set of sensors); 
Attorney Docket No. 00388-1804266a terminal operated remotely from the autonomous traveling work vehicle including (¶237 – remote monitor): 
an abnormality information acquisition section configured to acquire the abnormality information outputted from the abnormality information outputting section (¶237 - the robot 10 becomes stuck, damaged, unsafe for operation, or unable to empty the clipping collector, for example corresponding to the recited abnormality information); 
a map information storage section configured to store map information of the field (¶237-328 – area of lawn mowed corresponding to the recited map information of the field); 
Sandin does not disclose transferring abnormality information to an acquisition section of the terminal or the use of a photographing device Beniyama discloses a monitoring system including a photographing device configured to photograph an image around the traveling vehicle body in response to an abnormality being detected by the abnormality detection section (¶45, ¶133-137, Fig 1. and Fig. 16 - Element 134 corresponding to the recited photographing device where image is taken in response to the sensor data receiving section 914 instructs the abnormal part in sensor data detecting section 916 to carry out processing corresponding to the recited image taken when the abnormality is detected); and 
an abnormality information outputting section configured to output, as abnormality information in the case of detection of abnormality by the abnormality detection section, the self-position information, the image photographed by the photographing device, and the determination data (¶45, ¶133-137, Fig 1. and Fig. 16 – image differential is used to deduce abnormality in an area corresponding to the recited self position information and the determination of the abnormality corresponding to the recited determination data and ¶174 - An image which has been taken with the camera 134 is displayed on the display area 2921, the combination of the image determination, positioning, and displaying information of Beniyama with the determination data of Sandin fully discloses the elements as claimed); and 
an abnormality information addition section configured to add the abnormality information to the map information, the abnormality information including the self- position information, the image photographed by the photographing device, and the determination data (¶45, ¶133-137, Fig 1, Fig. 8 and Fig. 16 – image differential is used to deduce abnormality in an area corresponding to the recited self position information and the determination of the abnormality corresponding to the recited determination data and ¶174 - An image which has been taken with the camera 134 is displayed on the display area 2921, the combination of the image determination, positioning, and displaying information of Beniyama with the determination data of Sandin fully discloses the elements as claimed); and 
a display section configured to display the abnormality information together with the map information, the abnormality information including the self-position information, the image photographed by the photographing device, and the determination data (¶74-80, ¶146 and ¶174, Fig. 8, Figs. 19-20B, and Fig. 24 – initial position and route are displayed on the map as well as the location of the abnormality element 2212 including determination information and at the top right of Fig. 19 displaying the abnormality image as shown in Fig. 24 the combination of the image determination, positioning, and displaying information of Beniyama with the determination data of Sandin fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the image determination, positioning, and displaying information of Beniyama with the determination data of Sandin in order to facilitate the route making and movement control of a mobile robot in a remote place based on the output of a map, an image, and an abnormality occurrence position (Beniyama – Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin et al. (US 2008/0039974) in view of Beniyama et al. (US 2007/0188615), as applied to claim 5 above, Miyakubo et al. (US 2018/0215393).

Regarding claim 7, Sandin in view of Beniyama disclose a system for identifying and displaying abnormality information but do not disclose displaying this in response to a time period of work being completed however Miyakubo discloses an autonomous work vehicle including the terminal is further programmed or configured to, in response to a time period of work for the field being completed by the autonomous traveling work vehicle (¶62 – measuring and recording time period, area, and position in a field to a map in response to the time period when work is completed): 
displaying, based on the abnormality information and the map information, a map of the field comprising a plurality of representations of detected abnormalities on the map; and displaying, based on user input to the terminal, the image around the traveling vehicle body that was photographed in response to detection of the abnormality (¶28 and ¶49-58 – displaying an image of a surrounding portion captured by the camera 42, the statuses of the autonomously traveling work vehicle 1 and the work, information on the GPS, an operation screen, and the like, so that the operator can monitor these items including position measurements where failure occurred over a set time period).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the abnormality information detection and displaying system of Sandin in view of Beniyama with the timing/mapping reporting for error detection of Miyakubo in order to increase work efficiency and preventing work stoppage by reducing wasted time finding out causes, locations, and times of failure (Miyakubo - ¶6-7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin et al. (US 2008/0039974) in view of Beniyama et al. (US 2007/0188615), as applied to claim 5 above, Kim (US 2019/0100218).

Regarding claim 8, Sandin in view of Beniyama disclose a system for identifying and displaying abnormality information but do not disclose graphing the determination data however Kim discloses a vehicular system which identifies data abnormalities including the display section is further configured to display the determination data on a graph, wherein the graph comprises an x-axis representing the time period over which determination data was determined, and a y-axis representing recorded values of the determination data (¶111 and Fig. 3 - the x-axis refers a time, the y-axis refers to the braking pressure in order to identify when the braking device 1 is in the abnormal state, the combination of the abnormality information detection and displaying system of Sandin in view of Beniyama with the graphical determination of Kim fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the abnormality information detection and displaying system of Sandin in view of Beniyama with the graphical determination of Kim in order to properly illustrate when a system is in an abnormal state (Kim - ¶111).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fitton et al. (US 2007/0138864) discloses a graph plotting vehicle speed along the y-axis against time along the x-axis (Fig. 1 and ¶9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665